Citation Nr: 1112761	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-23 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for low back strain with degenerative disc disease.  

2.  Entitlement to a disability rating higher than 10 percent for right knee sprain.  

3.  Entitlement to a disability rating higher than 10 percent for left knee sprain. 

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James . Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of a higher rating for right knee sprain, left knee sprain and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  On VA audiometric examination in March 2009, the left ear had an average decibel loss of 36 with a speech recognition score of 92 percent (Level I).  The right ear had an average decibel loss of 28 with a speech recognition score of 92 percent (Level I).

2.  On VA audiometric examination in August 2010, the left ear had an average decibel loss of 40 with a speech recognition score of 94 percent (Level I).  The right ear had an average decibel loss of 32.5 with a speech recognition score of 94 percent (Level I).


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2009.  The letter informed the appellant of the information needed to substantiate his claim, what information the VA would help him obtain and what information the appellant needed to provide.  The letter also informed him of the rating criteria and effective date provisions in accordance with Dingess, supra.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate audiological examinations, and afforded the appellant the opportunity to give testimony before the Board.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The record reflects that during the hearing in August 2010, the VA Acting Veterans Law Judge advised the appellant as to what was required for a grant of the claim.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Legal criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
Under 38 C.F.R. § 4.85, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases such as this one, where the appellant is only service- connected in one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.83.

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Service connection was established for a bilateral hearing loss disability in the November 2007 rating decision, at which time the RO assigned a noncompensable (zero percent) rating.  In January 2009, VA received a statement from the Veteran in which he requested an increased rating for his hearing loss disability.  

The Veteran underwent an audiological VA examination in March 2009.  At the time, the Veteran reported that his hearing loss cause him and others frustration due to his inability to understand others and his consistent requests for repetitions.  He reported his hearing loss disability has affected his work significantly.  He stated that his job requires him to follow instructions provided via a headset and that he was sent to a review board when he misunderstood the instructions that his supervisor had provided.  Audiological testing at that time revealed the following:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
30
30
Left Ear
35
35
35
40

Puretone Threshold Average for 1000 to 4000 Hz
Right Ear
28
Left Ear
36
Speech Recognition
Right Ear
92%
Left Ear
92%

The examiner diagnosed a mild to moderate sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.

The Veteran underwent another VA audiological examination in August 2010.  Audiological testing at that time revealed the following:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
30
35
35
Left Ear
35
40
40
45

Puretone Threshold Average for 1000 to 4000 Hz
Right Ear
40
Left Ear
32.5

Speech Recognition
Right Ear
94%
Left Ear
94%

The examiner noted that the Veteran's hearing loss disability had a significant effect on his occupation as he had difficulty communicating in employment situations.  It was further noted he had difficulty communicating in social situations.  

The Veteran testified at a Travel Board hearing in August 2010.  He testified that he has a difficult time understanding people, misses parts of conversations at work and home and has to ask people to repeat themselves.  

Applying the results from the March 2009 VA audiological examination to Tables VI yields a Roman numeral value of I bilaterally.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the results from the November August 2010 VA audiological examination to Tables VI also yields a Roman numeral value of I bilaterally.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling.  Id.  

As shown above, at most, the audiometric examinations support a noncompensable disability rating for bilateral hearing loss disability.  Although the Veteran asserts that his bilateral hearing loss disability is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  The Board notes that the Veteran's assertions that his bilateral hearing loss disability has deteriorated are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce a noncompensable disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.

Furthermore, the Board notes that the Veteran does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz.  Accordingly, the noncompensable disability rating presently assigned accurately reflects the degree of the Veteran's left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The Board acknowledges that the record contains private audiological examinations from December 2008 and October 2009 conducted for purposes of his employment.  However, these reports do not show the speech recognition ability and, as such, are inadequate to determine the level of hearing impairment under VA regulation.  Furthermore, the August 2010 VA audiological examination post-dates any of these private audiological examination reports.  
The Board is cognizant of the Court's decision in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011) addressing the question of whether VA's duty to assist a veteran in substantiating a claim includes obtaining additional evidence from a provider of audiology testing.  In that case, the Veteran's Court referred to several factors to be considered in determining whether VA must request from the private treatment provider, or the Veteran, clarification as to how the audiology testing was conducted, including whether and what type of speech discrimination was tested.  Id.  However, the present case differs from Savage in that no speech discrimination test was conducted at either of the private audiological examinations.  Savage applies in a situation where there was a speech recognition test conducted, but the type of speech recognition test was not specified.  In the present case, different from the situation in Savage, there are no test results to clarify.  Accordingly, the private examination results do not need to be clarified.

Based on the foregoing, the claim for a compensable disability rating for bilateral hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  For extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's bilateral hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by those disabilities.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

Here, at the March 2009 VA examination the Veteran reported his hearing loss disability has affected his work significantly.  He stated that his job requires him to follow instructions provided via a headset and that he was sent to a review board when he misunderstood the instructions that his supervisor had provided.  At the August 2010 VA examination it was noted that his hearing loss disability had a significant effect on his occupation as he had difficulty communicating in employment situations.  It was further noted he had difficulty communicating in social situations.  At the August 2010 hearing, he testified his hearing loss disability causes him frustration, he misses parts of conversations and has to ask people to repeat themselves.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.


ORDER

A compensable disability rating for service-connected bilateral hearing loss disability is denied.


REMAND

Service connection was established for low back strain with degenerative disc disease, right knee sprain, and left knee sprain in the November 2007 rating decision.  At that time, the RO assigned a 10 percent rating for the back disability and noncompensable ratings for the disabilities of the Veteran's knees.  In a June 2009 rating decision, the RO increased the ratings, assigning a 20 percent rating for the back disability, a 10 percent rating for the left knee disability, and a 10 percent rating for the right knee disability.  All ratings are effective on the day following the Veteran's separation from active service.  

During the August 2010 hearing, the Veteran's representative asked the Veteran if his disabilities had progressively gotten worse since he received the increases.  August 2010 hearing transcript at 14.  The Veteran testified that the disabilities of his knees and back had worsened.  Id. at 14-15.  Specifically, he has argued that his knees and back are now in constant pain and that he has instability of the knees.  With regards to the back, he testified that he no longer bends over due to the pain.  Given this testimony, that those ratings were assigned following a June 2009 examination, and that there has been no subsequent examination of his back and knees, the Board finds it necessary to remand this matter to the RO to afford the Veteran another examination.  38 C.F.R. § 4.1 (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an orthopedic examination to determine the severity of disability of his left knee sprain, right knee sprain, and low back strain with degenerative disc disease.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner should describe all findings in detail.  The examiner must address any functional impairment caused by the Veteran's left knee sprain, right knee sprain, and low back strain with degenerative disc disease, including functional impairment due to pain, and the examiner must include in the report a full description of the effects of the disability upon the Veteran's ordinary activity.



If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


